RENDERED: DECEMBER 23, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1827-MR


THE CARDINALS’ NEST EGG
TRUST                                                                  APPELLANT


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE MITCHELL PERRY, JUDGE
                         ACTION NO. 18-CI-400336


SANDTON CREDIT SOLUTIONS
MASTER FUND III, LP                                                      APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: The Cardinals’ Nest Egg Trust (“CNET”) appeals a

judgment of the Jefferson Circuit Court on cross-motions for summary judgment,

finding Sandton Credit Solutions Master Fund III, LP’s (“Sandton”) judgment lien

had first priority. CNET argues the trial court erred in denying it relief under the
doctrine of equitable subrogation. After careful review, finding no error, we

affirm.

            This action began when The Bank of New York Melon (“BNYM”)

foreclosed on Norman and Anna Risen’s (“the Risens”) mortgage note. On June

25, 2018, in an alleged attempt to assume the Risens’ mortgage and avoid

foreclosure, CNET wired BNYM the outstanding balance of the mortgage. CNET

did not record any type of mortgage document at the time. On July 6, 2018,

Sandton recorded a judgment lien on the property. On July 14, 2018, BNYM

released its mortgage on the property. On August 14, 2018, CNET recorded its

mortgage on the property.

            CNET then moved to reopen the foreclosure action and added

Sandton as a party. CNET sought to file an intervening complaint and subordinate

Sandton’s lien under the doctrine of equitable subrogation. Sandton and CNET

filed cross-motions for summary judgment about a year later. Following a hearing,

the trial court granted summary judgment in favor of Sandton. This appeal

followed.

            On appeal, CNET argues the trial court erred in granting Sandton’s

motion for summary judgment because the doctrine of equitable subrogation

applies. “We review de novo the trial court’s grant or denial of a motion for

summary judgment.” Community Financial Services Bank v. Stamper, 586 S.W.3d
-2-
737, 741 (Ky. 2019) (citing Caniff v. CSX Transp., Inc., 438 S.W.3d 368, 372 (Ky.

2014)).

                Under Kentucky law, lien priority is determined under the “race-

notice” rule. KRS1 382.270 provides that “[n]o mortgage, deed or deed of trust

conveying real property is valid against a purchaser for a valuable consideration,

without notice thereof, or creditors until it is properly filed.” Wells Fargo Bank,

Minnesota, N.A. v. Commonwealth, Finance and Admin., Dep’t of Revenue, 345
S.W.3d 800, 804 (Ky. 2011). KRS 382.280 states that “[a] mortgage, deed or deed

of trust shall take effect at the time it is filed.” Id. Together, these statutes require

a lienholder to “be the first to file the mortgage, deed or deed of trust” and “lack

actual or constructive knowledge of any other mortgages, deeds or deeds of trust

related to the property” to have priority over another lienholder’s interest in the

property. Id.

                In addition to the recording statutes that create the race-notice rule,

Kentucky courts also apply the common law “first in time, first in right rule” in

determining lien priority:

                This Court has long held [that] the first creditor to file its
                lien enjoys the first right to the debtor’s property. This
                general rule of lien preference has become known as
                “first in time, first in right.” [Indiana] Truck Corp. of Ky.
                v. Hurry Up Broadway Co., 222 Ky. 521, 1 S.W.2d 990
                (1928). It is without question, however, that the

1
    Kentucky Revised Statutes.

                                             -3-
             Kentucky General Assembly is empowered to create
             statutory liens and establish their priorities; but, absent a
             statute giving precedence to a statutory lien, its rank is
             determined under the principle of first in time, first in
             right. Midland-Guardian Co. v. McElroy, 563 S.W.2d
752 (Ky. App. 1978).

Wells Fargo Bank, 345 S.W.3d at 804.

             Kentucky recognizes the doctrine of equitable subrogation as an

exception to the first in time, first in right rule. “Equitable subrogation permits a

creditor who pays the debt of another to stand in the shoes of the original creditor,

enjoying all rights and remedies of the original creditor.” Mortgage Electronic

Registration Systems, Inc. v. Roberts, 366 S.W.3d 405, 408 (Ky. 2012) (quoting

Wells Fargo, 345 S.W.3d at 806). The purpose of equitable subrogation “is to

prevent unjust enrichment at another’s expense.” Id. at 411. Under Kentucky law,

“equitable subrogation is barred if the subsequent lienholder has actual or

constructive knowledge of the existing lien.” Id. (citing Wells Fargo, 345 S.W.3d

at 807). “A party seeking to invoke the doctrine of equitable subrogation bears the

burden of proving the applicability of the doctrine.” Wells Fargo Bank, 345
S.W.3d at 807.

             Cases involving equitable subrogation typically address each party’s

culpability for a defective title examination. Id. at 808. However, in this instance,

neither party conducted a defective title examination. When CNET examined the

title to the Risens’ property, BNYM held the only recorded mortgage on the

                                          -4-
property. When Sandton recorded its judgment lien, there were no recorded liens

on the property.

            The facts do not support application of the doctrine of equitable

subrogation. CNET argues equitable subrogation entitles it to first priority because

CNET did not have actual or constructive notice of Sandton’s lien when it paid off

the mortgage note and because BNYM released the underlying mortgage “by

mistake” instead of assigning it to CNET. Appellant’s Brief at 4. CNET asserts

the due diligence it performed prior to paying off BNYM’s mortgage note revealed

that CNET’s lien would have first priority.

            CNET’s interpretation of the equitable subrogation doctrine is

incorrect. The relevant inquiry is not whether CNET had notice of Sandton’s lien

at the time it paid BNYM’s mortgage, but whether CNET had notice of Sandton’s

lien at the time it recorded its mortgage lien. Roberts, 366 S.W.3d at 411. CNET

paid the outstanding balance on BNYM’s mortgage loan. At that time, there were

no known recorded liens on the property. Sandton recorded its judgment lien

before CNET recorded its mortgage lien. By the time CNET recorded its lien, it

had actual or constructive notice of Sandton’s recorded judgment lien.

            CNET knew or should have known that failing to diligently pursue an

assignment of BNYM’s recorded mortgage lien or failing to quickly record its lien

could result in another lienholder taking first priority. Although CNET intended to


                                        -5-
take an assignment of the mortgage, it is undisputed that BNYM did not assign its

interest to CNET when CNET paid the outstanding balance on the Risens’

mortgage note. CNET argues BNYM released its mortgage lien in error but

provided no evidence that BNYM meant to assign its mortgage to CNET aside

from a self-serving affidavit. Furthermore, CNET waited to record its mortgage

lien until after Sandton recorded its judgment lien and fifty days after it paid off

BNYM’s mortgage note. The doctrine of equitable subrogation does not aid the

negligent. Wells Fargo Bank, 345 S.W.3d at 807.

             CNET argues Sandton will be unjustly enriched by receiving first

priority. Although Sandton will benefit from gaining first priority, it will not be

unjustly enriched as it will receive only the amount of its judgment. Roberts, 366
S.W.3d at 411. As Sandton recorded its judgment lien before CNET filed its

mortgage lien and CNET presented no compelling evidence that the equitable

subrogation doctrine applies, it is undisputed that Sandton has first priority under

the recording statutes.

             For the foregoing reasons, we affirm the summary judgment of the

Jefferson Circuit Court.

             ALL CONCUR.




                                          -6-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

J. Gregory Joyner        W. Scott Stinnett
Louisville, Kentucky     Louisville, Kentucky




                        -7-